DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        ADALBERTO RAMOS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                   Nos. 4D13-4382 and 4D13-4746

                         [November 12, 2015]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Matthew I. Destry, Judge; L.T. Case
No. 08-2567 CF10A.

   Adalberto Ramos, Miami, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Adalberto Ramos appeals an order denying his motion filed pursuant
to Florida Rule of Criminal Procedure 3.850. One of his claims is that
the trial court failed to consider his “amended” motion. We agree and
reverse and remand for further review of both of appellant’s motions.
See Bradford v. State, 701 So. 2d 899 (Fla. 4th DCA 1999) (holding that
trial court erred in failing to continue the evidentiary hearing on the
original 3.850 motion until such time as the claims raised in the
amended motion could also be considered).

   The amended motion was first filed as a motion for new trial.
However, on the day of the evidentiary hearing scheduled to consider the
original rule 3.850 motion, appellant asked the trial court to treat the
new trial motion as an amendment to his pending rule 3.850 motion.

   After considerable discussion, the judge opted to bifurcate       the
proceedings and proceed as scheduled with the evidentiary hearing.    All
agreed at the commencement that this meant the State would have      the
opportunity to respond to issues within the amendment, and that      the
judge might have to reevaluate all of the claims when considering those
points.1 This plan was restated at the end of the evidentiary hearing.

   Notwithstanding the court’s plan to evaluate the claims collectively, it
entered an order denying only the original motion. The written order
advised appellant that he had thirty days to file an appeal; he followed
that advice.

   Thereafter, the court ordered the state to respond to the amended
motion. The state argued that the trial court lacked jurisdiction to
entertain the motion because of the pending appeal and that the
amended motion was successive and insufficient. The court denied the
amended motion based on that response without further hearing.

    Based on the events as explained above, we reverse and remand for
the trial court to proceed as it initially intended. Accordingly, “we find
that a proper disposition of appellant’s claims on remand requires the
trial court to consider the totality of appellant’s claims raised in both the
original and the amended motion.” Bradford, 701 So. 2d at 900.

    Reversed and remanded for further proceedings.

CIKLIN, C.J., WARNER and LEVINE, JJ., concur.

                             *         *          *

    Not final until disposition of timely filed motion for rehearing.




1 Appellant’s motions predate the July 1, 2013 amendments to Florida Rule of
Criminal Procedure 3.850 (e), “Amendments to Motion.” In re Amendments to
the Fla. Rules of Criminal Procedure & the Fla. Rules of Appellate Procedure, 132
So. 3d 734, 748 (Fla. 2013).

                                       2